Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(2)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Patent Publication (2020/210450) to Cosby et al. (See copy provided). 
Regarding independent claim 1, Cosby et al. discloses a straight pipe (10) defining an axis (See FIG. 3);
an inlet (50) fluidly connected to the pipe (10) and in line with the axis; and at least three outlets (52) fluidly connected to and elongated from the pipe (10) with the outlets (52) extend parallel to each other and transverse from the pipe (10) (See paragraph [0026]-[0028]);
 and the pipe (10) has an increasing cross-sectional area along the axis from the outlet (52) closest to the inlet (50) to the outlet (52) farthest from the inlet (50) (See claim 3).
Regarding claim 4, Cosby et al. discloses that the pipe (10) has a circular cross-section (See FIG. 3).

Regarding claim 6, Cosby et al. discloses that cross-sectional areas of the outlets (52) are substantially equal to each other.
Regarding claim 7, Cosby et al. discloses that the at least three outlets (52) include at least five outlets (See FIG. 1).
Regarding claim 8, Cosby et al. discloses that the outlets (52) are arranged in series along the pipe (10) with each outlet (52) equally spaced from the consecutive outlets (52).
Regarding claim 9, Cosby et al. discloses that the pipe (10) is sealed other than the inlet (50) and the outlets (52).
Regarding claim 10, Cosby et al. discloses that the outlets (52) extend perpendicular to the pipe (10) (See FIG. 4).
Regarding claim 11, Cosby et al. discloses that the pipe (10) includes a notch (See dip or notch in pipe (10) in FIG. 4) between two consecutive outlets (52) along the axis (See FIG. 4).
Regarding claim 14, Cosby et al. discloses that the notch (See dip or notch) has a curved shape along a direction parallel to the axis.
Regarding claim 20, Cosby et al. discloses a pump (10) fluidly connected to the inlet (50).



Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication (2020/210450) to Cosby et al. in view of U.S. Patent (3,727,714) to Ishikawa. 
Regarding claim 2, Cosby et al. is silent regarding at least three solenoid valves each controlling flow through one of the outlets. However, Ishikawa teaches a driving system for automobiles having a solenoid valve (245) which connects pipes (See Col. 11 lines 5-20). It would have been obvious for one of ordinary skill in the art at the time before filing of the invention to modify Cosby et al. with Ishikawa in order to include a solenoid valve (245) as taught in Ishikawa since such as well known in the art in providing a conduit between pipe in outlets. 

Regarding claim 12, Cosby et al. as modified with Ishikawa is silent regarding an axial section of the pipe including the notch has a smaller cross-sectional area than adjacent axial sections of the pipe. However, it would have been obvious for one ordinary skill in the art to make the small notches in the pipe smaller than adjacent since such change in size would have been obvious for one of ordinary skill in the art. 
Regarding claim 13, Cosby et al. as modified with Ishikawa is silent regarding the that pipe (10) includes an outer wall, and the notch extends inward toward the axis from the outer wall. However, it would have been obvious for one ordinary skill in the art before the time of filing to modify pipe to include a notch extending toward the outer wall since change in size, shape or arrangement of parts only requires routine skill in the art and such changes would inevitably occur due to optimization. 


Allowable Subject Matter
3.	Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record including U.S. Patent (5,605,173) to Arnaud and U.S. Patent (3,459,221) to Axelrod are relevant in showing valve assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Avile`s can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723